Citation Nr: 0917456	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a prior claim for entitlement to service connection 
for a back disability.

2.  Entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been presented to 
reopen a prior claim for a left shoulder disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for a left lower 
extremity disability.

6.  Entitlement to a disability rating in excess of 30 
percent for a service connected acquired psychiatric 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004, April 2007, and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock Arkansas and Huntington, 
West Virginia.  Jurisdiction is currently with the RO in 
North Little Rock, Arkansas.

In November 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the Veteran a hearing before a member of the Board.  
The action specified in the November 2008 Remand completed, 
the matter has been properly returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Veteran testified at a February 2009 hearing before the 
undersigned Veterans' Law Judge.  A transcript of that 
hearing is of record.  

The Veteran has submitted additional evidence since his 
appeal was sent to the Board, but has waived RO review in a 
February 2009 statement.  


FINDINGS OF FACT

1.  A March 1998 RO decision denied entitlement to service 
connection for a back disability; the Veteran did not appeal.

2.  Evidence received since the March 1998 RO decision is new 
and material and the Veteran's claim must be reopened.  

3.  The Veteran's back disability did not have onset in 
service or within one year of service and was not caused or 
aggravated by his active service.  

4.  A September 2003 RO decision denied entitlement to 
service connection for a left shoulder disability; the 
Veteran did not appeal.

5.  Evidence received since the September 2003 RO decision is 
new and material and the Veteran's claim must be reopened.  

6.  The Veteran's left shoulder disability did not have onset 
in service or within one year of service and was not caused 
or aggravated by his active service.  

7.  The Veteran's left lower extremity disability did not 
have onset in service or within one year of service and was 
not caused or aggravated by his active service.

8.  The Veteran's acquired psychiatric disability results in 
occupational and social impairment with reduced reliability 
and productivity, disturbances of motivation and mood, and 
difficulty maintaining effective work and social 
relationships.  




CONCLUSIONS OF LAW

1.  The March 1998 RO decision that denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1998 RO decision and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

3.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

4.  The September 2003 RO decision that denied entitlement to 
service connection for a left shoulder disability is final.  
38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

5.  New and material evidence has been received since the 
September 2003 RO decision and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).

6.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

7.  The criteria for entitlement to service connection for a 
left lower extremity disability have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

8.  The criteria for entitlement to an evaluation of 50 
percent disabling for an acquired psychiatric disability have 
been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen prior claims for entitlement 
to service connection for a back disability and a left 
shoulder disability.  He is also seeking entitlement to 
service connection for left lower extremity disability and a 
disability rating in excess of 30 percent for a service 
connected acquired psychiatric disability.  

New and Material Evidence

The RO denied prior claims for the Veteran's back disability 
in February 1995 and March 1998 and for the Veteran's left 
shoulder disability in March 1998 and September 2003.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claims because it 
determined that the Veteran's claimed disabilities did not 
have onset in service.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran's 
back and left shoulder disabilities were incurred in service 
or are otherwise etiologically related to his active service.  

VA treatment record received since the Veteran's previous 
claims were denied show complaints of and treatment for low 
and mid back and left shoulder pain and note that the Veteran 
has stated that this pain first began in 1983 while he was in 
service.  In September 2006 statement, as well as at the 
February 2009 hearing, the Veteran claimed that his back and 
left shoulder pain first began in service.  Additionally, the 
Veteran has submitted a January 2008 treatment record from 
Triple A Chiropractic Clinic in which the examining physician 
notes that the Veteran stated that his low back and mid-
thoracic pain had onset in 1983 during active service.  

This evidence is new and material and therefore the Veteran's 
prior claims for a back disability and a left shoulder 
disability must be reopened.  The Board will address the 
issue of entitlement to service connection for back and left 
shoulder disabilities below.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Service treatment records include two complaints of and 
treatment for back pain in May 1983.  The Veteran first 
complained of back pain in the thoracic area of three days 
duration.  He denied direct trauma to the back.  On 
examination, his spine was normal and he was diagnosed with 
back pain of unknown etiology and restricted from lifting and 
bending for three days.  After three days, he returned for 
follow-up treatment and continued to complain of pain near 
the left shoulder blade of six days duration.  This time, the 
Veteran was diagnosed with possible neuralgia.  There is no 
additional evidence of treatment for back pain and there is 
no evidence in the Veteran's service treatment records of 
treatment for left shoulder pain or left leg or foot pain.  
Medical examinations in September 1987 and April 1994 do not 
note any back, shoulder, leg, or foot problems and in fact 
indicate that the Veteran's upper and lower extremities, 
feet, spine, and musculoskeletal system are normal.  

On Reports of Medical History completed by the Veteran in 
March 1987, January 1994, and April 1994, the Veteran does 
not indicate that he suffers from recurrent back pain, a 
painful or trick shoulder or elbow, cramps in the legs, 
swollen or painful joints, or foot trouble.  The Board finds 
that these service treatment records provide highly probative 
evidence against the Veteran's claims.

At a January 1998 VA general medical examination, the Veteran 
denied any left shoulder pain or injury and according to the 
examiner, had "absolutely no complaints with reference to 
his shoulder."  

Additionally, while at a January 1998 neurological 
examination the Veteran complained of low back pain that had 
its onset in service, at the January 1998 general medical 
examination the examiner noted that the Veteran "is not 
complaining of lumbar spine pain at all."  The Veteran 
complained only of "occasionally get[ting] a little fleeting 
pain up and down the dorsal spine.  He did not mention any 
pain in his left leg or foot.  On examination, the Veteran's 
back, spine, and shoulder were normal.  An x-ray of the 
thoracic spine showed generalized osteopenia, but was 
otherwise normal.  

Not only does the January 1998 general medical exam report 
provide evidence against the Veteran's claims, it also causes 
the Board to question the Veteran's credibility or at the 
very least, his ability to accurately recall details 
concerning the onset of his current medical problems.  

Additionally, there does not appear to be any medical 
evidence of record showing treatment for back, shoulder, leg, 
or foot problems in the year immediately following service. 

While the Veteran has repeatedly stated to the RO, the Board, 
and various medical providers that he has experienced pain in 
his mid and low back, left shoulder, left leg, and left foot 
since his active military service, his contentions are not 
supported by his service treatment records or by his own 
prior statements.  The Board has reviewed the Veteran's VA 
treatment records, as well as private treatment records from 
Triple A Chiropractic Clinic and from S.G., D.P.M., and finds 
that, to the extent that any medical provider attributes the 
Veteran's back disability, left shoulder disability, or left 
lower extremity disability to the Veteran's military service, 
he or she has done so based on the Veteran's self-reported 
medical history (which, for reasons clearly cited above, has 
not been consistent).   

Overall, the Board must find that the service and post-
service medical records provide evidence against these 
claims, indicating problems that did not began during 
service, outweighing the Veteran's statements.  The Board 
also finds that the Veteran's own statements to medical 
providers, over time, provide evidence against these claims. 

As discussed above, before service connection can be granted, 
the Veteran must show evidence of a chronic disability in 
service.  Here, there is no evidence at all of complaints of 
or treatment for low back pain, left shoulder pain, or left 
leg or foot pain.  The Veteran's complaint of thoracic pain 
was limited to a single one week period in May 1983 and there 
were no additional complaints after that time nor were there 
any thoracic spine abnormalities noted in later examinations, 
including the examination performed at separation from 
service.  Thus, entitlement to service connection for a back 
disability, a left shoulder disability, and a left lower 
extremity disability is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2008).  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In a July 2004 rating decision, the Veteran was granted 
entitlement to service connection for an acquired psychiatric 
disorder and assigned an initial 10 percent rating, effective 
February 2004.  The Veteran appealed.  In May 2008, the RO 
increased the rating for the Veteran's acquired psychiatric 
disorder to 30 percent disabling effective February 2004.  
The Veteran's acquired psychiatric disability is rated under 
the General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130 (2008).  

A 30 percent rating is assigned for mental illnesses, 
including PTSD and depression, where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran first sought treatment from VA for an acquired 
psychiatric disability in December 2003.  At the initial 
mental health consult, the Veteran complained of depression, 
sleep difficulties of ten to twelve years duration, decreased 
energy and appetite for about one year, and nightmares about 
two times per month.  He denied any changes in concentration 
or psychomotor retardation, suicidal or homicidal ideations, 
panic attacks, anxiety, social phobias, obsessions or 
compulsions, mania, psychosis, or prior psychiatric history.  
He described his relationship with his wife as good and 
reported having many friends.  He denied problems at work.  

The examiner described the Veteran's behavior during the 
interview as uncooperative with questioning, as he was vague 
and would not answer questions.  His affect was sad; however, 
he maintained good eye contact and his speech had normal 
volume, rhythm, and prosody, although the rate was slowed.  
The Veteran's thought process was circumstantial and vague, 
but without evidence of delusions.  His insight and judgment 
were characterized as fair.  The examiner diagnosed the 
Veteran with major depressive disorder of moderate severity.  
She noted that the Veteran's vagueness could be evidence of a 
borderline intellect, but that he also tends to somatize.  
She also opined that the fact that the Veteran's has had four 
marriages by the age of forty two suggests chronic social 
ineptness.  

The Veteran was referred for intelligence and personality 
testing, which was performed in March 2004.  The examiner 
noted that the Veteran's mood was slightly anxious with 
restricted affective range and his speech lacked spontaneity.  
However, thought process and content were free of psychosis 
and judgment and insight were characterized as fair.  
Psychological testing showed mild to moderate depressive 
symptoms.  

The Veteran was afforded a VA examination in July 2004.  The 
Veteran complained that he was very depressed and had been 
for years.  He reported difficulty sleeping, loss of 
appetite, and diminished libido.  He described frequent 
headaches and reported that he often dwells on his health 
problems.  He stated that he gets along with his wife, has 
been working for the postal service for many years, and does 
not socialize.  He denied drug or alcohol use, suicidal or 
homicidal ideations, and hallucinations.

At the examination, the Veteran's mood was mildly depressed 
and affect was appropriate to content.  He displayed some 
dysphoria and eye contact was limited, but speech was within 
normal limits.  The Veteran's thought processes and 
associations were logical and tight and no loosening of 
associations was noted nor was any confusion.  He was 
oriented in all spheres and no impairment in memory or 
delusions were observed.  Insight and judgment were adequate.  
The Veteran was diagnosed with adjustment disorder with 
depressed mood secondary to headaches and assigned a GAF 
score of 50.  The examiner opined that the Veteran's 
depression did not cause any employment difficulty and that 
any difficulties the Veteran had at work were secondary to 
his headaches.  

At an April 2006 Board hearing, the Veteran reported that he 
had missed work due to his acquired psychiatric disability 
and that he was experiencing short term memory loss and sleep 
problems.  He also reported suicidal thoughts, but stated 
that he was afraid to report these to a medical professional 
because he was afraid he would be hospitalized.  He also 
described withdrawal from his family and relationship 
problems and reported that his employer had talked to him 
about the effect his disability had on his job performance.  

The Veteran was afforded another VA examination in February 
2008.  At that time, the Veteran reported that he was very 
depressed every day.  He described sleep problems, anhedonia, 
numerous health problems, and relationship difficulties.  He 
stated that he did not really get along with his wife and 
that he had been counseled by his employer regarding both his 
attitude and attendance.  He also said that he does not visit 
with anyone.  He denied suicidal or homicidal ideations, drug 
or alcohol abuse, or hallucinations.  

The examiner reported that the Veteran's mood was depressed 
and his affect appropriate to content.  The Veteran displayed 
considerable dysphoria and made very little eye contact.  
Speech was within normal limits and thought processes and 
associations were logical and tight.  No loosening of 
associations was noted nor was there any confusion.  Memory 
was grossly intact and the Veteran was oriented in all 
spheres.  No delusions were noted.  The Veteran's insight was 
characterized as somewhat limited, but judgment was 
considered adequate.  

The Veteran was diagnosed with depressive disorder, not 
otherwise specified, and assigned a GAF score of 50.  The 
examiner described the Veteran's depression as moderate and 
opined that this depression did not specifically preclude 
employment or activities of daily living.

At the February 2009 Board hearing, the Veteran reported he 
will sometimes start crying for no reason, suddenly snap at a 
coworker, or that his mind will suddenly go blank.  He also 
stated that he gets panic attacks two or three times a week.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses where there is occupational and social 
impairment with "occasional" decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, there is evidence both for and against assigning a 
disability rating in excess of 30 percent.  The Veteran has 
shown no evidence of circumlocutory or stereotyped speech, 
impaired judgment, or impaired abstract thinking, and it 
appears that his thought processes are generally unimpaired.  
However, the Veteran has also described feeling depressed 
everyday for many years, panic attacks two to three times per 
week, and suicidal ideations.  He reports having a poor 
relationship with his spouse, having no friends, and snapping 
at his co-workers.  He also reports missing work due to his 
acquired psychiatric disorder and has reported that he has 
been counseled by his employer regarding his attitude and 
attendance.  Both VA examiners assigned a GAF score of 50, 
indicating problems of a moderate to serious nature.  Having 
considered all the evidence and resolving all doubt in favor 
of the Veteran, the Board finds that a disability rating of 
50 percent is warranted based on occupational and social 
impairment with reduced reliability and productivity, 
disturbances of motivation and mood, and difficulty 
maintaining effective work and social relationships.  

However, a disability rating of 70 percent is not warranted 
as there is no evidence of, for example, obsessional rituals 
which interfere with routine activities; intermittently 
illogical obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; or neglect of personal 
appearance and hygiene.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  There is no evidence that the 
Veteran has ever been hospitalized due to his acquired 
psychiatric disorder and he is currently employed full time.  

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting from 
the Veteran's acquired psychiatric disability.  Therefore, no 
referral for extra-schedular consideration is required and no 
further analysis is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although one of the issues before the Board is whether the 
Veteran's acquired psychiatric disability is properly rated, 
the appeal arises from a grant of entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in August 2003, March 2004, January 2007, and 
April 2007 that informed him of what evidence was required to 
reopen his prior claim and how to substantiate his claim and 
of the claimant's and VA's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the April 2007 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in May and June 2008.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Board has 
also considered whether the Veteran should be afforded VA 
examinations for his left shoulder and back disabilities, but 
as there is no evidence of chronic back or shoulder 
disabilities in service, a referral for a VA examination is 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the service and post-service 
treatment records, as a whole, provide highly probative 
evidence against these claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the Veteran's 
prior claims for a left shoulder disability and a back 
disability are reopened.

Entitlement to service connection for a back disability, a 
left shoulder disability, and a left lower extremity 
disability is denied.

Entitlement to a disability rating of 50 percent for a 
service connected acquired psychiatric disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


